DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 11/15/2019 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korean on 7/12/2019. 
                                          Status of Application
Claims 1, 3-9, 12, and 14-18 are pending. Claims 2, 10, 11, 13, and 19-20 have been cancelled. Claims 1 and 12 are the independent claims. Claims 1, 3, 5-8, 12, 14, 16, and 17 have been amended. This FINAL Office action is in response to 12/15/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/15/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
Office Note: Claim 2, 10, 11, 13, and 19-20 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Title objection has been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                          FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “the learning device” and this is antecedent issues and appears to be a mistake. Applicant removed the term “learning device” from the claims to remove the 112 (6) interpretations, however one instance was left, which appears to be at typo. If this is not a mistake, the claims have antecedent issues and is unclear thus indefinite. The Office will remove this term and examine accordingly. Appropriate action is required.
Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-9, 12, and 14-18 are rejected under 35 USC 103 as being unpatentable over Shamshiri et al. (United States Patent Publication 2021/0012119) in view of Shalev-Schwartz et al. (United States Patent Publication 2018/00320082).
Claim 1: While Shamshiri discloses “An apparatus for controlling a behavior of an autonomous vehicle the apparatus comprising:” [Shamshiri, ¶ 0188-0215 with Figures 7Ci-7Ciii]; 
“a sensor configured to sense a behavior of a preceding vehicle traveling in a same lane as the autonomous vehicle” [Shamshiri, ¶ 0023-0035, 0188-0215 with Figures 7Ci-7Ciii]; 
“a processor” [Shamshiri, Abstract]; 
“and a non-transitory storage medium containing program instructions that, when executed by the processor, causes the apparatus to” [Shamshiri, ¶ 0188-0215 with Figures 7Ci-7Ciii];
“measure a behavior of a vehicle in a situation of avoiding an obstacle located on a road” [Shamshiri, ¶ 0188-0215 with Figures 7Ci-7Ciii];
“control the behavior of the autonomous vehicle based on a measured result of” [Shamshiri, ¶ 0188-0215 with Figures 7Ci-7Ciii];
“wherein the program instructions when executed are configured to: determine whether the behavior of the preceding vehicle is for obstacle avoidance based on the learning result” [Shamshiri, ¶ 0188-0215 with Figures 7Ci-7Ciii]; 
“and control the behavior of the autonomous vehicle to follow the behavior of the preceding vehicle when the behavior of the preceding vehicle is a behavior for obstacle avoidance” [Shamshiri, ¶ 0188-0215 with Figures 7Ci-7Ciii];
Shamshiri does not specifically state learning, rather using known thresholds and measured values based on history to control a vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shalev-Schwartz into the invention of Shamshiri to not only include using measured data to control a vehicle as Shamshiri discloses but to also use known learning networks and systems for analysis as taught by Shalev-Schwartz with a motivation of creating a more robust system that can learn from all vehicle ad allow for long term planning [Shalev-Schwartz, ¶ 0294]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: Shamshiri discloses “The apparatus of claim 1, wherein the sensor is configured to sense lateral and vertical behaviors of the preceding vehicle” [Shamshiri, ¶ 0188-0204 and 0209-0215 with Figures 7Ci-7Ciii].
With respect to Claim 4: Shamshiri discloses “The apparatus of claim 3, wherein the vertical behavior includes a vertical behavior of a left portion of a body of the preceding vehicle and a vertical behavior of a right portion of a body 
With respect to Claim 5: Shamshiri discloses “The apparatus of claim 3, wherein the program instructions when executed are configured to apply the lateral behavior of the preceding vehicle sensed by the sensor to the learning result of the learning device to estimate whether an obstacle exists” [Shamshiri, ¶ 0188-0204 and 0209-0215 with Figures 7Ci-7Ciii].
With respect to Claim 6: Shamshiri discloses “The apparatus of claim 5, wherein the program instructions when executed are configured to control the behavior of the autonomous vehicle to follow the lateral behavior of the preceding vehicle when the obstacle exists” [Shamshiri, ¶ 0188-0204 and 0209-0215 with Figures 7Ci-7Ciii].
With respect to Claim 7: Shamshiri discloses “The apparatus of claim 3, wherein the program instructions when executed are configured to apply the vertical behavior of the preceding vehicle sensed by the sensor to the learning result of the learning device to estimate whether an obstacle exists” [Shamshiri, ¶ 0188-0204 and 0209-0215 with Figures 7Ci-7Ciii].
With respect to Claim 8: Shamshiri discloses “The apparatus of claim 7, wherein the program instructions when executed are configured to reduce a speed of the autonomous vehicle when the obstacle exists” [Shamshiri, ¶ 0188-0204 and 0209-0215 with Figures 7Ci-7Ciii].
With respect to Claim 9: While Shamshiri discloses storing patterns in the memory, Shamshiri does not specifically state using a RNN.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shalev-Schwartz into the invention of Shamshiri to not only include using measured data to control a vehicle as Shamshiri discloses but to also use known learning networks for analysis as taught by Shalev-Schwartz with a motivation of creating a more robust system that can learn from all vehicle ad allow for long term planning [Shalev-Schwartz, ¶ 0294]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 12 and 14-18: all limitations have been examined with respect to the apparatus in claims 1 and 3-9. The method taught/disclosed in claims 12 and 14-18 can clearly perform on the apparatus of claims 1 and 3-9. Therefore claims 12 and 14-18 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/JESS WHITTINGTON/Examiner, Art Unit 3669